Exhibit 10.1

September 6, 2019

STRICTLY PRIVATE & CONFIDENTIAL

Dear Jacky,

We have received your resignation letter dated Sept 4, 2019. This notification
outlines the terms governing your employment termination with Yum China
Holdings, Inc. (the Company).

Termination Date

As mutually agreed, your effective termination date is Oct 16, 2019, with last
day of service on Oct 15, 2019.

Discretionary Provisions

Subject to your signing the Post-Termination Agreement (attached) and
acknowledging acceptance of the terms of the letter by Sept 6, 2019 and the
Compensation Committee’s final approval, the Company will provide you:

 

(1)

Pro-rated 2019 annual cash bonus for Jan 1 to Oct 15, 2019, payable in Feb 2020
after the Team Factor and Individual Factors results are confirmed. Payment is
subject to tax withholding.

 

(2)

A one-time discretionary payment of HK$ 2,613,000 on Oct 31, 2019.

ORSO Provident Fund

The ORSO fund scheme is administered by Mercer Consulting. HR (ext.7811) will
provide you the necessary assistance in your application for the transfer /
withdrawal of the vested ORSO Plan benefit.

Outstanding Annual Leave

Please seek the approval of your manager in making proper arrangement to clear
your outstanding leave, if any. Should you have any outstanding annual leave as
of October 15, 2019, you will receive payment in lieu together with your last
payment, in compliance with legal requirement.

Repatriation

Repatriation will be administered in accordance with the Company’s policies.

Pro-rated 2019 Home Leave Passage Budget

You may utilize the unused home leave budget balance, if any, in accordance with
the home leave policy until Oct 15, 2019. Any unused portion of the budget after
this date will be forfeited.



--------------------------------------------------------------------------------

Company Housing

HR Admin will co-ordinate with you regarding the termination of the Company
house lease, on a mutually agreed date, within one week from Oct 16, 2019.

Medical and Insurance Coverage

Your medical and life insurance coverage will continue until Oct 15, 2019.

Long Term Incentive Plan - Stock Appreciation Rights (SAR)/ Restricted Stock
Units

You have the right to exercise, with pre-clearance from Legal pursuant to the
Company’s trading policies, the vested YUMC SARS within 90 days from your last
day of service, after which such vested SAR will be forfeited. All Restricted
Stock Units held by you that are not vested as of your last service date will be
forfeited. Gains, if any, from LTI awarded after 2017 are subject to China IIT
withholding, while gains realized from LTI granted in 2017 and before are
subject to Hong Kong tax withholding under the grandfathered provision.

On behalf of the management team, we would like to thank you for your past
contributions. And we wish you the very best in your future endeavors.

Yours sincerely,

For and on behalf of Yum China Holdings, Inc

 

/s/ Aiken Yuen

Aiken Yuen Chief People Officer

     

Please acknowledge acceptance of the above terms by signing and returning the
duplicate of this letter and the attached Post Termination Agreement to the
undersigned by Sept 6, 2019.

Acknowledged and accepted by:

 

/s/ Jacky Lo

    

September 6, 2019

   Jacky Lo      Date   



--------------------------------------------------------------------------------

LOGO [g800102s2.jpg]   

**Private & Confidential**

September 6, 2019

Yum China Holdings, Inc.

POST-TERMINATION AGREEMENT

Yum China Holdings, Inc. (“the Company”), and Jacky Lo (“Employee”) agree that
this Post-Termination Agreement (“Agreement”) sets out their complete agreement
and understanding regarding the post-termination undertakings of the Employee in
favor of the Company

 

1.

The Company and Employee agree that Employee’s employment with the Company will
terminate on October 16, 2019 (“Termination Date”) with last employment date on
Oct 15, 2019.

 

2.

In consideration of the discretionary prorated bonus (Jan 1 – Oct 15, 2019) and
a one-time discretionary payment of HK$2,613,000 to the Employee, the Employee
undertakes to the Company as follows:

 

  (a)

Non-Disclosure: Employee will keep secret and shall not, after the Termination
Date, use for his own or another’s advantage, or reveal to any person, firm,
company or organization, and shall use his best endeavors to prevent the
publication or disclosure of any of the trade secrets, business methods,
computer systems or any information, in written or electronic form, (including
strategic plans and annual operating plans but excluding any such information or
data which enters the public domain except through default) which he knew or
ought reasonably to have known to be confidential concerning the business or
affairs of the Company or any of its affiliates, vendors, customers or other
third parties, so far as they came to his knowledge during his employment with
the Company.

The restriction in this clause shall not apply to any disclosure or use
authorized by the management of the Company or required by law and it shall not
apply so as to prevent the Employee from using his own personal skill in any
business in which he may lawfully engage (subject to clause hereunder) after the
Employee’s employment with the Company is terminated. In addition, the foregoing
shall not limit the Employee’s ability to report possible violations of law or
regulation to, or file a charge or complaint with, the United States Securities
and Exchange Commission.

 

  (b)

Non-Disparagement: Employee will not do or say anything which criticizes or
disparages the Company or its affiliates, its management, practices, or product
which disrupts or impairs the Company’s normal, ongoing business operations; or
which harms the Company’s reputation with its employees, customers, suppliers,
or the public.

 

  (c)

Non-Solicitation: For a period of two (2) years after the Termination Date, the
Employee will not endeavor (whether on his own account or for any other person,
firm, company or organization) to entice away from the Company or any of its
affiliates in the People’s Republic of China, Hong Kong and US any employee
employed as at the Termination Date or at any time within a period of 12 months
prior to that date and with whom the Employee has worked or with whom he has had
personal contact as part of his employment with the Company.



--------------------------------------------------------------------------------

  (d)

Non-Competition: In connection with the discretionary payment under Section 2
which is acknowledged as inclusive of any legally mandated economic compensation
for the enforcement of this non-compete covenant, the Employee, for a period of
one (1) year after the Termination Date, shall not be engaged or interested
(whether as principal, servant, agent, consultant or otherwise) in any trade or
business in the People’s Republic of China and Hong Kong he has been involved or
with which he has been concerned as part of his employment with the Company and
its affiliates and which is similar to, and by virtue of its location, competes
with, any trade or business being carried on as at the Termination Date by the
Company or any of its affiliates i.e. the restaurant industry including without
limitation McDonalds’, Burger King, Starbucks, Wendy’s, Popeye, Domino’s Pizza,
Papa John’s, Little Caesars Pizza, Dicos and Subway.

Should the Employee violate and/or fail to comply with the above stated
non-compete terms within one year from the effective date of termination, the
Employee is required to pay the Company liquidated damage of three (3) times the
gross non-compete compensation (discretionary payment under Section 2). If the
total damage and/or cost to the Company (including but not limited to the loss
of business, revenue and profit, and fees incurred in recouping the appropriate
compensation from the Employee) is higher, the Company reserves the right to
seek further compensation from the Employee.

 

  (e)

Release: The Employee waives all rights and claims he may have for any personal
or monetary relief arising from the Employee’s employment with the Company, or
the termination of employment with the Company.

 

  (f)

Reasonable Cooperation in Investigation and Litigation: In the event the Company
becomes involved in investigations, audits or inquiries, tax examinations or
legal proceedings, by a judicial, governmental or regulatory authority, of any
nature, related directly or indirectly to events that occurred during your
employment and about which the Employee has or may have personal knowledge, the
Employee agrees that he will be reasonably available upon reasonable notice from
the Company, to answer discovery requests, give depositions or testify, with
respect to matters of which the Employee has or may have knowledge as a result
of or in connection with his employment relationship with the Company. In
performing the obligations under this section, the Employee agrees that he will
truthfully, forthrightly and completely provide the information reasonably
requested. The Company will reimburse the Employee for all reasonable
out-of-pocket expenses incurred by the Employee in connection with such
cooperation. The parties understand and acknowledge that this provision is not
intended to restrict the Employee’s ability to become employed by another
employer or unreasonably interfere with such employment.

 

3.

The Employee confirms and acknowledges that:

 

  (i)

each of the clauses in this Agreement constitutes an entirely separate and
independent restriction on the Employee;

 

  (ii)

that the duration, extent and application of each of the restrictions are no
greater than is necessary for the protection of the interests of the Company and
its affiliates;

 

  (iii)

if any such restriction shall be adjudged by any court of competent jurisdiction
to be void and unenforceable as going beyond what is reasonable in the
circumstances for the protection of the interests of the Company but would be
valid if part of the wording thereof was deleted and/or the period thereof was
reduced and/or the area dealt with thereby was reduced, the said restriction
shall apply within the jurisdiction of that court with modifications as may be
necessary to make it valid and effective.



--------------------------------------------------------------------------------

4.

None of the restrictions in this Agreement shall prevent the Employee from
having an interest in any securities (such term to include stocks, shares and
debentures) unless they are securities to which both of the following conditions
apply:

 

  (a)

the company which issued securities carries on, or is the holding company of a
company carrying on, a business which is similar to or in competition with any
business for the time being carried on by the Company or any of its affiliates;
and

 

  (b)

the securities are not listed or quoted on a Stock Exchange or, if they are so
listed and quoted, they represent more than one per cent in nominal value or (in
the case of securities not having a nominal value) in number of a class of
securities which are so listed and quoted.

 

5.

The undertakings given in clause 2 of this Agreement are given in favor of
Company and its affiliates.

 

6.

Employee acknowledges that:

 

  A.

EMPLOYEE HAS READ THIS AGREEMENT AND UNDERSTANDS ITS TERMS AND CONDITIONS.

 

  B.

EMPLOYEE HAS HAD THE OPPORTUNITY TO OBTAIN ALL ADVICE AND INFORMATION EMPLOYEE
DEEMS NECESSARY ABOUT MATTERS RELATING TO THIS AGREEMENT.

 

  C.

EMPLOYEE HAS NOT BEEN COERCED INTO SIGNING THIS AGREEMENT AND VOLUNTARILY AGREES
TO ABIDE BY ITS TERMS BECAUSE THEY ARE SATISFACTORY.

 

  D.

NO PROMISE OR INDUCEMENT OF ANY KIND HAS BEEN MADE TO EMPLOYEE BY THE COMPANY OR
ANYONE ELSE TO CAUSE EMPLOYEE TO SIGN THIS AGREEMENT, EXCEPT AS SET FORTH ABOVE.

 

  E.

THE PAY AND OTHER BENEFITS THAT EMPLOYEE WILL RECEIVE AS A RESULT OF SIGNING
THIS AGREEMENT ARE ADEQUATE AND THE ONLY CONSIDERATION FOR THIS AGREEMENT.

 

/s/ Jacky Lo

 

September 6, 2019

Employee: Jacky Lo   Date

/s/ Aiken Yuen

 

September 6, 2019

Aiken Yuen   Date For and on behalf of   Yum China Holdings, Inc.  